United States Court of Appeals,

                                         Eleventh Circuit.

                                      Nos. 95-9349, 96-8635.

                             Bonnie E. CARTER, Plaintiff-Appellee,

                                                   v.

 DECISIONONE CORPORATION, a Delaware corporation, Through its agent for service, C.T.
CORPORATION SYSTEM, Defendant-Appellant,

  Thomas A. Vassiliades, in his individual capacity as Chief Executive Officer of Bell Atlanta,
Inc., et al., Defendants,

                                  Konny Light Mitchell, Movant.

                                             Sept. 18, 1997.

Appeals from the United States District Court for the Northern District of Georgia. (No. 1:91-cv-
950-RLV), Robert L.Vining, Judge.

Before BIRCH and CARNES, Circuit Judges, and HENDERSON, Senior Circuit Judge.

       PER CURIAM:

       The plaintiff-appellee, Bonnie E. Carter, filed this employment discrimination action in

several counts against her former employer, Bell Atlantic Business Systems Services, Inc., now

known as DecisionOne Corporation. Following a jury trial, the United States District Court for the

Northern District of Georgia entered a final judgment in favor of Carter. DecisionOne Corporation

filed these appeals from the final judgment and the order disposing of post-judgment motions. We

affirm the judgment of the district court.

                           I. FACTS AND PROCEDURAL HISTORY

       In 1969, Carter was hired as a records clerk by Management Assistance, Inc., a company

which provided computer maintenance services. During the 1970's, she received promotions and

eventually became a district administrative supervisor and manager, helping to establish operations

support offices in the Southeast. In this time period, the company changed its name to Sorbus. In

1982, Sorbus promoted Carter to Depot Manager. As such, she established and managed the new

Microcomputer Repair Center in Atlanta. The company was acquired by Bell Atlantic Corporation

in 1985 and eventually changed its name to Bell Atlantic Business Systems Services, Inc.
(hereinafter "BABSS" or "the Company"). In a subsequent reorganization, the Depot Manager

position was eliminated and Carter was appointed to a sales position.

        From March, 1986 until her termination in January, 1990, Carter was a sales representative

in the Company's Atlanta District, which included Georgia, Florida and Puerto Rico. Each of the

Company's sales personnel was allotted an annual dollar sales quota, and their performance was

measured by the percentage of his or her quota each achieved. Throughout the period covered by

this litigation, few of the salespeople in the Atlanta District or in the Company's Central Region, of

which the Atlanta District was part, consistently reached their sales goals. While she had no prior

selling experience, Carter's performance in 1986 was rated "good," even though she attained only

69.9% of her quota. She improved her endeavors in 1987, however, and was recognized for the first

sale of a mainframe contract in the Company's Central Region.

        Late in 1987, Les Singletary became Carter's immediate supervisor. At that time, the sales

force in the Atlanta District was assigned to geographical areas. In 1988, Carter realized more of

her annual sales quota than all but two of the sales personnel in the Atlanta District. While he

generally thought the quotas were unrealistic, Singletary, under pressure from his supervisor, issued

Carter and the other sales persons in a like position a "form improvement" letter. Singletary had

several conversations about women in the workforce with Bill Spencer, another manager with the

Company. According to Singletary, Spencer told him that women should stay at home with their
children but, if they were going to be in sales, it was preferable to have "a nubile young lass" in a

sales position because a potential customer might grant her an interview just to take a look at her.1

Singletary also testified that Spencer told him that, if he were Carter's boss, "I'd fire that bitch."2

        In January 1989, Spencer replaced Singletary as Branch Sales Manager and became Carter's

supervisor. He decided to reassign his Atlanta-based sales representatives to a product-line rather

than geographic sales territory. Prior to making these moves, Spencer invited the three male

   1
    See R. 15, p. 174, Testimony of Les Singletary.
   2
    Id. at 177.

                                                   2
salespeople in the office for drinks after work and allowed them to select the territories that would

give them their best chance to meet their quotas. Despite her seniority, Carter was the only

salesperson from the office not invited to or informed of this meeting. As a result, she ended up with

small and mid-sized computer product lines in Atlanta, the least desirable assignment. After she

protested, Spencer changed her territory to include portions of central and south Georgia and

Tallahassee, Florida. Subsequently, without telling Carter, Spencer gave the Florida state business

in Tallahassee to another employee and assigned a second salesperson to her Georgia territory.

       In all, Spencer changed Carter's assignments a total of five times in the first half of 1989.

As a result of these changes, Carter made only about 39% of her quota.3 While most other

salespersons in the region also did not meet their quotas, Carter was the only one placed on a

corrective plan.4 In addition, Carter was the only sales representative required by Spencer to sign

in and out of the office. Although all the salespeople spent a majority of their time out of the office

and left the office early on a regular basis, none but Carter was required to sign in and out of the

workplace.5

       In July, Carter reached 135% of her adjusted quota and, in August, 88% of her quota.

Despite this dramatic improvement, Spencer placed Carter on a second corrective plan on October

18, 1989, at which time she was leading the district in monthly quota attainment. She was then told

by Spencer that failure to consistently achieve quota would result in her termination. Although
other, younger salespeople in the district had also failed in this respect, none was placed on a

corrective plan. In October, Carter was the only Atlanta District salesperson to realize her quota.




   3
    The Company's records indicate that, notwithstanding this performance, Carter's sales for the
period ranked her right in the middle of all the salespeople in the Central Region. See R. Tab 91,
Affidavit of Bonnie E. Carter, Exh. 3 at pp. 11-12.
   4
   For the first half of 1989, only five of the Company's 41 salespeople in the Central Region
made their quotas. See Carter Affidavit, supra, n. 1.
   5
    See R. 15, pp. 74-76, Testimony of Michael Ferguson.

                                                  3
In November, she reached 87% of her sales requirement, the highest end-user performer in the

Atlanta District.

       Spencer had brought Carter's problems in reaching her quotas to the attention of his

supervisor, Bob Donalson, but failed to inform him of Carter's subsequent improvement. Donalson

testified that the decision to terminate Carter was made by Spencer in early to mid-December 1989.6

In December, 1989, Carter took a previously planned two-week vacation, which had been approved

by Spencer. Due to the vacation and her failure to close several accounts until after the end of the

month, she obtained only a small portion of her sales goal for the month. On January 8, 1990,

Spencer told Carter that she was being terminated for failing to meet her quota in December, 1989.

At the same meeting, but only after Carter requested it, Spencer gave her the ring she had earned for

twenty years of service with the company. At the time, Carter was forty-two years of age. She was

replaced by Dick Fitzpatrick, a thirty-nine year old male.

       Les Singletary, Carter's former supervisor, testified that in early 1990, shortly after Carter

was terminated, Bell Atlantic's president, Tom Vassiliades, stated in a meeting that he had gotten

rid of the "old sleazy people" employed by the Company when he began running it.7 Spencer

himself, an older Sorbus employee, was discharged later in 1990 by a younger manager, though he

was rehired just two months prior to the trial of this case.

       Carter filed this employment discrimination action in April 1991 against the Company and
three individuals, Thomas A. Vassiliades, as Chief Executive Officer of Bell Atlantic, Inc.; H. Gene

Greer, as President of BABSS; and Bill Spencer, as Branch Sales Manager of BABSS. The

complaint alleged that she was dismissed from her employment because of sex discrimination in

violation of Title VII of the Civil Rights Act of 1964 ("Title VII"), 42 U.S.C. § 2000e-2; age

discrimination in breach of the Age Discrimination in Employment Act of 1967 ("ADEA"), 29



   6
    See R. 16, p. 80, Testimony of Bob Donalson.
   7
    See R. 15, pp. 186-87, Testimony of Les Singletary.

                                                  4
U.S.C. § 621 et seq.; and the maintenance of discriminatory practices and procedures in violation

of her due process rights and the Equal Pay Act, 29 U.S.C. § 206(d)(1).8

       The defendants eventually filed a motion for summary judgment on all of Carter's claims,

contending principally that she was terminated for poor work performance. The magistrate judge

recommended that the motion be denied with respect to Carter's sex and age discrimination causes

of action, finding that there were genuine disputes of fact as to whether the defendants' proffered

reason for terminating Carter was a pretext for discrimination. He recommended that the defendants'

motion be granted on Carter's claim that certain practices and policies of the defendants had a

disparate impact on women. He also recommended summary judgment for the defendants on

Carter's due process and Equal Pay Act claims, to the extent they were alleged by her complaint, on

the ground that she had abandoned them. The district court adopted the magistrate judge's report

and recommendations on these issues. The court also granted the individual defendants' motion for

summary judgment, finding that the corporate employer was the only necessary defendant in a Title

VII action.

       Although Carter was entitled to a jury trial on her age discrimination claim but not on the

Title VII sex discrimination cause of action, the parties agreed that bifurcation of the trial was not

necessary. The claims were tried to a jury and the court jointly during May and June, 1995. The

jury returned a verdict in Carter's favor on the ADEA cause of action, awarding her $173,000.00 in

back pay and $100,000.00 in liquidated damages. Subsequently, the district court also found that

the Company had intentionally discriminated against Carter on the basis of her sex in violation of

Title VII. Concluding that she had only partially mitigated her damages and that she was not entitled


   8
    Plaintiff's complaint is not a model of clarity. It initially asserts "five distinct causes of
action" in ¶ 7: gender discrimination, age discrimination, violation of due process rights,
discriminatory application of the Company's policies and procedures in violation of public policy
and a conspiracy to apply policies and procedures in a discriminatory fashion and against public
policy. In introducing the Causes of Action in Section III, however, it summarizes them as being
gender discrimination, age discrimination and violation of due process rights. The complaint
then proceeds to enumerate those three plus a fourth, entitled "GENERAL DISCRIMINATION
PUBLIC POLICY VIOLATIONS." See Complaint at WW 29-32.

                                                  5
to a double recovery, the court awarded Carter an additional $4,617.88 in back pay on her Title VII

claim from the date of the jury's verdict to the date of its order. The court also awarded Carter

attorneys' fees and costs and post-judgment interest. Defendant filed the first of these appeals, our

case No. 95-9349, from that original judgment.

       The Company then submitted renewed motions for judgment as a matter of law or for new

trial, and Carter filed a motion for prejudgment interest. The district court denied the defendant's

renewed motions and granted Carter's motion for a final award of prejudgment interest. The court

entered an amended final judgment, and defendant filed the second of these appeals, our case No.

96-6835, from the amended judgment. The Company is not seeking review of the district court's

ruling in favor of Carter for sex discrimination.

                                         II. DISCUSSION

A. Liability Issues.

1. Defendant's Entitlement to Judgment as a Matter of Law.

       The Company first complains that it is entitled to judgment as a matter of law because Carter

failed to offer statistical or direct evidence of age discrimination and, consequently, had to rely on

the inferential process of establishing a prima facie case as outlined by the Supreme Court in

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973). It

contends that she failed to establish a prima facie case because 1) she did not prove that the
decisionmakers knew that she was over forty years of age at the time of her discharge; 2) she was

not qualified to continue her employment as a sales representative with the company; and 3) she

did not show that she was replaced by a significantly younger person. The defendant claims that

even if Carter could be said to have made out a prima facie case, it articulated a legitimate,

non-discriminatory reason for ending her employment because of her poor job performance. Finally,

the Company asserts she failed to prove that its proffered reason for terminating her, poor job

performance, was a pretext for unlawful age discrimination.




                                                    6
        In opposition thereto, the plaintiff urges that she did present more than sufficient evidence

to support the jury's verdict in her favor. She contends that she did establish a prima facie case.

First, she points out that she was over forty years old when the Company discharged her.

Furthermore, while there is no requirement that the decisionmaker in an age discrimination case

know that the employee is over forty, she notes a great deal of evidence that the decisionmaker, Bill

Spencer, knew that she was over forty. Among other things, he had access to her personnel file and,

on the day he informed her she was being terminated, he gave her a ring commemorating her twenty

years of service with the company. Also, he discussed the fact that she might file an age

discrimination complaint with the other decisionmaker, Bob Donalson.

       Carter also argues that she presented evidence that she was qualified for her position of sales

representative. She notes that, while defendant's brief compares her sales record to only two other

individuals, both of whom outperformed her, there were actually seven sales employees in the

Atlanta District at the end of 1989. She alludes to other evidence that she achieved more of her

quota for the year than two younger sales representatives who were not disciplined or terminated

and that she completed her prima facie case by proving that she was replaced by a man three years

younger than her, an age difference this court has found legally significant for ADEA purposes. See

Carter v. City of Miami, 870 F.2d 578, 582-83 (11th Cir.1989)(prima facie case established when

plaintiff 49 years old was replaced by woman 46 years old).
         Finally, Carter maintains that she presented sufficient evidence to permit the jury to

conclude that the Company's proffered reason for discharging her was a pretext for unlawful age

discrimination. This included a statement by Spencer that it was preferable to have a nubile young

woman making sales calls because a sales prospect might grant her an interview just to take a look

at her and a statement by the Company's president in a meeting shortly after her termination that he

had gotten rid of all the "old sleazy people" who used to work for the company. She also cites other

evidence that Spencer replaced older employees with younger ones after he became head of the

Atlanta office and that he in fact treated two younger female sales representatives better than Carter.


                                                  7
For instance, her sales territory was changed five times during 1989, and she was subjected to

stricter supervision than similarly situated employees. The jury also heard from several present or

former employees of the defendant that they felt that they were treated worse once they turned forty

years of age. Finally, according to Carter, she presented substantial evidence that undermined the

defendant's explanation of the justification for and timing of its decision to terminate her

employment, evidence which strongly suggested that the defendant's stated reason was pretextual.

        A district court may enter judgment as a matter of law if a party has been fully heard on an

issue and there is no legally sufficient basis for a reasonable jury to find in favor of that party on that

issue. When considering such a motion, the court must evaluate all of the evidence, together with

any logical inferences therefrom, in the light most favorable to the nonmoving party. See Beckwith

v. City of Daytona Beach Shores, 58 F.3d 1554, 1560 (11th Cir.1995). In applying this test,

        [i]f the facts and inferences point overwhelmingly in favor of one party, such that reasonable
        people could not arrive at a contrary verdict, then the motion was properly granted.
        Conversely, if there is substantial evidence opposed to the motion such that reasonable
        people, in the exercise of impartial judgment, might reach differing conclusions, then such
        a motion was due to be denied and the case was properly submitted to the jury.

Carter v. City of Miami, 870 F.2d at 581 (footnote omitted). We review a district court's denial of

a defendant's renewed motion for judgment as a matter of law de novo, applying the same standards

as the district court. Combs v. Plantation Patterns, 106 F.3d 1519, 1526 (11th Cir.1997).

        Considering all the evidence in this case as outlined above and construing that evidence in
the light most favorable to Carter, it seems clear that she submitted enough evidence to permit a

reasonable jury to conclude that her termination was the result of unlawful age discrimination. For

that reason, the district court did not err in denying defendant's motion for judgment as a matter of

law.

2. Defendant's Entitlement to a New Trial.

        In the alternative, the Company contends that the jury's verdict on the age discrimination

claim is against the great weight of the evidence and it is entitled to a new trial. It argues that the

verdict was based on improperly admitted evidence, most notably a videotaped deposition of Carter's


                                                    8
former supervisor, Singletary. It charges that the jury heard "extremely prejudicial and highly

inflammatory" testimony concerning Spencer's attitudes about women, which was relevant only to

Carter's sex discrimination cause of action which was to be decided by the court.

       Carter denies that the verdict was against the great weight of the evidence. She maintains

that the district court's evidentiary rulings were not an abuse of discretion. The pretrial order made

it clear that Singletary's testimony would be presented by videotaped deposition and be considered

as evidence in both the Title VII and ADEA causes of action. Moreover, the judge clearly instructed

the jury at least twice that it was to decide only the ADEA claim, and that he would determine the

sex discrimination issues. She also notes that it was important for the jury to hear the evidence of

sex discrimination in order to be able to assess the strength of the evidence of age discrimination.

She says that the defendant cannot now complain that the trial was not bifurcated because it never

requested that the district court conduct separate trials and specifically agreed in the pretrial order

that bifurcation of the claims was not necessary.

        A motion for new trial may only be granted when the jury's verdict is against the great

weight of the evidence. See Simon v. Shearson Lehman Brothers, Inc., 895 F.2d 1304, 1310 (11th

Cir.1990). We review a district court's denial of a motion for new trial for an abuse of discretion.

Blu-J, Inc. v. Kemper C.P.A. Group, 916 F.2d 637, 643 (11th Cir.1990).

        As we have noted, there was clearly sufficient evidence to support the jury's verdict and,
therefore, its verdict cannot be said to be against the great weight of the evidence. Nor did the

district court abuse its discretion in admitting Singletary's testimony. The Company now believes

that the rather strong evidence of sex discrimination contained in that testimony tainted the jury's

consideration of the age discrimination evidence. Yet, it failed to seek a bifurcated trial of the two

claims and cannot now be heard to complain that the issues were tried together. See Response of

Carolina, Inc. v. Leasco Response, Inc., 537 F.2d 1307, 1325 (5th Cir.1976). Moreover, since the

jury heard the evidence on both causes, it was actually in a better position to judge the strength of

the evidence supporting the age discrimination claim. If the jury had concluded, as the district court


                                                  9
properly instructed, that the defendant discriminated against Carter on the basis of her sex alone, it

would have had to return a verdict in the Company's favor on the ADEA cause of action.

        The Company also contends that the district court erred in admitting testimony from Carter,

Ferguson and Singletary that they believed the defendant discriminated against Carter because of

her gender or age. It claims that none of these witnesses was qualified as an expert able to give an

opinion about the ultimate issue in the case. As Carter correctly observes, however, the Company

waived the objection as to her testimony and that of Ferguson because it failed to object to their

statements. See Fed.R.Evid. 103(a)(1); Wilson v. Attaway, 757 F.2d 1227, 1242 (11th Cir.1985).

        Further, Fed.R.Evid. 701 specifically permits lay opinion testimony if those opinions are

rationally based on the perception of the witness and helpful to a clear understanding of the witness'

testimony. Finally, Fed.R.Evid. 704(a) has abolished the prohibition on opinion testimony

concerning the "ultimate issue" in a case. Such opinions are properly admitted if they are based on

the personal observations of the witness. See, e.g., Samples ex rel. Samples v. City of Atlanta, 846

F.2d 1328, 1334 (11th Cir.1988). Each of these witness' opinions came at the conclusion of their

testimony and was based on their perceptions of the reasons for the Company's treatment of Carter.

Therefore, the district court did not commit plain error, in admitting this testimony.

         The Company also challenges the jury's verdict as erroneous because it was tainted by

improper instructions combined with an inadequate general verdict form. It excepts to the district
court's causation instruction because it permitted the jury to return a verdict for Carter if it found that

age discrimination was only a "determinative factor" in her termination. It also attacks the

instructions as defective in that the district court 1) did not charge that, to establish pretext, Carter

had to prove that its proffered reason for discharging her was false and that the real reason for her

discharge was age discrimination; 2) encouraged the jury to consider whether Carter's discharge was

caused by her gender; 3) misled the jury by giving a disparate impact instruction, charging the jury

that the discrimination need not be direct or intentional; and 4) repeatedly told the jury that

defendant was required to prove that Carter was discharged for good cause. Finally, according to


                                                    10
the defendant, the general verdict form did not require the jury to specify which claim they were

deciding and which claim would support an award of liquidated damages.

        We apply a deferential standard of review to a district court's jury instructions. Bateman

v. Mnemonics, Inc., 79 F.3d 1532, 1543 (11th Cir.1996). The trial judge is given wide discretion

as to the style and wording employed in the instructions so long as they accurately reflect the law.

Id. Under this standard, "we examine whether the jury charges, considered as a whole, sufficiently

instructed the jury so that the jurors understood the issues and were not misled." Wilkinson v.

Carnival Cruise Lines, Inc., 920 F.2d 1560, 1569 (11th Cir.1991). We will reverse the district court

because of an erroneous instruction only if we are "left with a substantial and ineradicable doubt as

to whether the jury was properly guided in its deliberations." Johnson v. Bryant, 671 F.2d 1276,

1280 (11th Cir.1982).

        The Company's criticisms of the district court's jury instructions are simply misleading. It

focuses on phrases taken out of context. Taken as a whole, the district court's instructions accurately

stated the law and properly guided the jurors in their consideration of the case. The jury was

repeatedly instructed that, to return a verdict in her favor, it must find that age was a determinative

factor in the Company's treatment and ultimate termination of Carter. This is clearly a correct

statement of the law. See, e.g., Rhodes v. Guiberson Oil Tools, 75 F.3d 989, 993-94 (5th

Cir.1996)(en banc). The district court also clearly instructed the jury that it was deciding only the
age discrimination claim and that if they concluded that Carter was terminated for some other

reason, it must return a verdict in favor of the Company. Thus, the court instructed the jury that "if

you should believe ... that her termination was caused by gender discrimination, that is, they

discriminated against her because of her sex, then you have to return a verdict for [defendant]

because age would not be the cause." The jury instructions, taken as a whole, accurately stated the

law and the respective burdens of proof. Finally, the general verdict form was clearly proper

because the jury had to decide only a single issue, whether the Company discriminated against




                                                  11
Carter in violation of the ADEA. The district court did not err in denying defendant's motion for new

trial.

B. Damages Issues.

1. The Company's Liability for Liquidated Damages.

         The Company contends that, because there is insufficient evidence to support a finding that

it willfully violated the ADEA, it is entitled to judgment as a matter of law on the liquidated

damages award or, at least, to a new trial on damages. It argues that, on the slim evidence of age

discrimination in this case, the award of punitive damages cannot stand. As expected, Carter claims

that the award of liquidated damages was proper based on the substantial evidence she offered

undermining the defendant's pretextual explanation for her dismissal and on the decisionmakers'

knowledge of the applicability of the ADEA.

         This court has held that an award of liquidated damages under the ADEA "does not require

proof that the employer acted with an evil motive, bad purpose, or intent to violate the ADEA."

Formby v. Farmers and Merchants Bank, 904 F.2d 627, 631 (11th Cir.1990). In that case, the court

held that the jury's rejection of the defendant's pretextual explanation for its adverse employment

action combined with the defendant's knowledge that the ADEA prohibited age discrimination

sufficed to support an award of punitive damages. Id. at 632. Given that those same two factors are

also clearly present in this case, the jury's award of such damages will not be disturbed.
2. Carter's Mitigation of Her Damages.

         The Company also faults the award for the harm she experienced because the evidence

shows that Carter did not properly mitigate her damages. It argues that, although she obtained

comparable employment with Intellect Computer Services ("Intellect") shortly after being terminated

by DecisionOne, she quit that position three months9 later to accept a consulting position with IBM,




    9
   This statement is erroneous. Carter testified that she worked for Intellect from February 1,
1990 to May, 1991. See R. 14, pp. 77-78, Testimony of Bonnie Carter.

                                                 12
for which she was never paid any wages. For this reason, it says that her back pay award on the age

discrimination claim must be reduced to $79,677.43 on remand.

          According to Carter, the evidence shows that she took reasonable steps to mitigate her

damages. She notes that she took the job with Intellect the day after her termination by defendant

and worked there for 15 months before resigning to take what appeared to be a better position with

IBM. Because of cutbacks and changes at IBM, however, that position never developed as she had

hoped. Further, the jury's award of backpay was within the universe of possible awards and should

not be altered. She presented evidence that would have supported a jury verdict for backpay of up

to $194,743.89. After considering all the evidence concerning mitigation, the jury returned a verdict

of $173,700.00 in backpay.

          Whether a new trial on damages should be granted is within the sound discretion of the

district court, and a refusal to grant a new trial will not be overturned unless there has been a clear

abuse of discretion. Goldstein v. Manhattan Industries, Inc., 758 F.2d 1435, 1447-48 (11th

Cir.1985). A new trial should be ordered only when the verdict is so excessive as to shock the

conscience of the court. Id. When the jury's verdict is within the bounds of possible awards

supported by the evidence, its award should not be disturbed. Narcisse v. Illinois Central Gulf

Railroad Co., 620 F.2d 544 (5th Cir.1980). In this case, the backpay determined by the jury was

within the parameters supported by Carter's evidence and was apparently reduced to reflect her
failure to entirely mitigate her damages. Under these circumstances, the backpay finding was

proper.

3. Attorneys' Fees.

          Finally, the Company contends that the district court's award of attorneys' fees must be

recalculated to reflect Carter's diminished success once the age discrimination damage verdict is set

aside. Carter maintains that the district court's grant of attorneys' fees was proper given her success

on both the age and sex discrimination claims. She argues that, even if the jury's verdict on her

ADEA claim is set aside by this court, the award of fees should not be disturbed because "much of


                                                  13
the evidence on her Title VII and ADEA claims were inseparable, and her counsel was required to

explore and develop each aspect of her case." (Red Brief at 49).

        Given that we are affirming the judgment in favor of Carter on the ADEA cause of action,

there is no basis for changing the district court's judgment of attorneys' fees in this case.

Furthermore, it is clear that the district court did not abuse its discretion in calculating the attorneys'

fees. The court reduced the "lodestar" amount sought by Carter's attorneys for work through May

19, 1995 by 25% and did not enhance the lodestar amount. Also, for work done since that date, the

court awarded only $10,000.00 out of the $35,402.50 sought by counsel. This is within the fair

range for the work performed by her attorneys.

        Based on the foregoing reasons, the judgment of the district court is AFFIRMED.




                                                    14